 1                                     UNITED STATES DISTRICT COURT
 2                                              DISTRICT OF NEVADA
 3                                                            ***
 4       REGINALD C. HOWARD,                                             Case No. 2:19-cv-00749-APG-EJY
 5                      Plaintiff,
                                                                                         ORDER
 6                      v.
 7       STEVEN D. GRIERSON, et al.,
 8                      Defendants.
 9
10            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

11   a state prisoner. The Court entered a Screening Order on November 3, 2020, and imposed a 90-day

12   stay to allow the parties an opportunity to settle their dispute. ECF No. 9. The Court subsequently

13   entered an Order in which the parties were assigned to the inmate mediation by a court-appointed

14   mediator. ECF No. 11. On March 1, 2021, the Office of the Attorney General filed a status report

15   indicating that settlement was not reached and informing the Court of its intent to proceed with this

16   action. ECF No. 15. On March 3, 2021, the Court entered an Order denying Plaintiff’s application

17   to proceed in forma pauperis (ECF No. 3) and ordered Plaintiff to pay the full filing fee on or before

18   April 2, 2021. ECF No. 16. Plaintiff subsequently paid the full filing fee in this matter. 1 ECF No.

19   18.

20            IT IS THEREFORE ORDERED that:

21            1.       The Clerk of the Court shall electronically SERVE a copy of this Order and a copy

22   of Plaintiff’s First Amended Complaint (ECF No. 8) on the Office of the Attorney General of the

23   State of Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This

24   does not indicate acceptance of service.

25            2.       Service must be perfected within ninety (90) days from the date of this Order pursuant

26   to Fed. R. Civ. P. 4(m).

27

28   1
              The Finance Division of the Clerk’s Office has confirmed receipt of Plaintiff’s filing fee.
 1          3.      Subject to the findings of the Screening Order (ECF No. 9), within twenty-one (21)

 2   days of the date of entry of this Order, the Attorney General’s Office shall file a notice advising the

 3   Court and Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the names of

 4   the defendants for whom it does not accept service, and (c) the names of the defendants for whom it

 5   is filing the last-known-address information under seal. As to any of the named defendants for whom

 6   the Attorney General’s Office cannot accept service, the Attorney General’s Office shall file, under

 7   seal, and shall not serve Plaintiff, the last known address(es) of those defendant(s) for whom it has

 8   such information. If the last known address of the defendant(s) is a post office box, the Attorney

 9   General’s Office shall attempt to obtain and provide the last known physical address(es).

10          4.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file a

11   motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying a

12   full name and address for the defendant(s). For the defendant(s) as to which the Attorney General’s

13   Office has not provided last-known-address information, Plaintiff shall provide the full name and

14   address for the defendant(s).

15          5.      If the Attorney General’s Office accepts service of process for any named

16   defendant(s), such defendant(s) shall file and serve an answer or other responsive pleading to the

17   First Amended Complaint (ECF No. 8) within sixty (60) days from the date of this Order.

18          6.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

19   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

20   consideration by the Court. If Plaintiff electronically files a document with the Court’s electronic-

21   filing system, no certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-

22   1(b); Nev. Loc. R. 5-1. However, if Plaintiff mails the document to the Court, Plaintiff shall include

23   with the original document submitted for filing a certificate stating the date that a true and correct

24   copy of the document was mailed to the defendants or counsel for the defendants. If counsel has

25   entered a notice of appearance, Plaintiff shall direct service to the individual attorney named in the

26   notice of appearance, at the physical or electronic address stated therein. The Court may disregard

27

28


                                                  Page 2 of 3
 1   any document received by a district judge or magistrate judge which has not been filed with the

 2   Clerk, and any document received by a district judge, magistrate judge, or the Clerk which fails to

 3   include a certificate showing proper service when required.

 4          7.     This case is no longer stayed.

 5          DATED this 28th day of April, 2021.

 6

 7

 8                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 3 of 3
